UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2012 Date of reporting period:	April 30, 2012 Item 1. Schedule of Investments: Putnam Growth Opportunities Fund The fund's portfolio 4/30/12 (Unaudited) COMMON STOCKS (98.3%) (a) Shares Value Aerospace and defense (4.6%) Embraer SA ADR (Brazil) 69,500 $2,407,480 Honeywell International, Inc. 66,600 4,039,956 Northrop Grumman Corp. 10,300 651,784 Precision Castparts Corp. 28,937 5,103,619 United Technologies Corp. 51,500 4,204,460 Air freight and logistics (0.9%) FedEx Corp. (S) 36,200 3,194,288 Auto components (1.3%) Allison Transmission Holdings, Inc. (NON) (S) 47,526 993,293 American Axle & Manufacturing Holdings, Inc. (NON) 82,500 799,425 Johnson Controls, Inc. (S) 53,100 1,697,607 Tenneco Automotive, Inc. (NON) (S) 34,838 1,074,056 Automobiles (0.6%) Ford Motor Co. 176,100 1,986,408 Beverages (2.5%) Beam, Inc. 16,500 936,870 Coca-Cola Co. (The) 17,100 1,305,072 Coca-Cola Enterprises, Inc. 147,000 4,427,640 PepsiCo, Inc. 34,700 2,290,200 Biotechnology (0.9%) Affymax, Inc. (NON) 62,100 814,131 Celgene Corp. (NON) 25,800 1,881,336 Dendreon Corp. (NON) (S) 36,176 421,450 Capital markets (2.0%) Apollo Global Management, LLC. Class A 34,973 449,053 Charles Schwab Corp. (The) (S) 169,400 2,422,420 Invesco, Ltd. 53,600 1,331,424 State Street Corp. 63,500 2,934,970 Chemicals (4.9%) Agrium, Inc. (Canada) 30,231 2,657,305 Albemarle Corp. (S) 34,700 2,265,910 Celanese Corp. Ser. A (S) 95,537 4,629,723 GSE Holding, Inc. (NON) 80,100 1,013,265 LyondellBasell Industries NV Class A (Netherlands) 41,108 1,717,492 Monsanto Co. 54,400 4,144,192 Tronox, Inc. (NON) 5,900 1,104,185 Commercial banks (0.6%) Wells Fargo & Co. 79,119 2,644,948 Communications equipment (4.2%) Cisco Systems, Inc. 129,712 2,613,697 Juniper Networks, Inc. (NON) (S) 44,100 945,063 Polycom, Inc. (NON) 116,100 1,540,647 Qualcomm, Inc. 152,948 9,764,200 Computers and peripherals (12.1%) Apple, Inc. (NON) 56,790 33,178,990 EMC Corp. (NON) 212,600 5,997,446 NetApp, Inc. (NON) 44,800 1,739,584 SanDisk Corp. (NON) 62,152 2,300,246 Diversified financial services (0.9%) Citigroup, Inc. 24,500 809,480 CME Group, Inc. 8,850 2,352,507 Diversified telecommunication services (0.3%) Iridium Communications, Inc. (NON) (S) 108,589 954,497 Electrical equipment (0.7%) GrafTech International, Ltd. (NON) (S) 95,700 1,123,518 Hubbell, Inc. Class B (S) 15,200 1,219,648 Electronic equipment, instruments, and components (0.8%) TE Connectivity, Ltd. (Switzerland) 75,600 2,756,376 Energy equipment and services (5.0%) Cameron International Corp. (NON) 66,500 3,408,125 Ensco International PLC ADR (United Kingdom) 21,900 1,196,835 National Oilwell Varco, Inc. 40,100 3,037,976 Oil States International, Inc. (NON) 40,900 3,254,822 Schlumberger, Ltd. (S) 91,500 6,783,810 Food products (2.0%) Hershey Co. (The) (S) 29,300 1,963,393 Mead Johnson Nutrition Co. 32,700 2,797,812 Sara Lee Corp. 101,900 2,245,876 Health-care equipment and supplies (3.7%) Baxter International, Inc. 85,000 4,709,850 Covidien PLC (Ireland) 91,000 5,025,930 St. Jude Medical, Inc. 31,800 1,231,296 Stryker Corp. (S) 45,100 2,461,107 Health-care providers and services (2.7%) Aetna, Inc. 89,400 3,937,176 CIGNA Corp. 45,215 2,090,289 Express Scripts Holding Co. (NON) 67,200 3,749,088 Hotels, restaurants, and leisure (3.4%) Carnival Corp. (S) 44,900 1,458,801 Las Vegas Sands Corp. 41,000 2,275,090 McDonald's Corp. 27,500 2,679,875 Starbucks Corp. (S) 94,000 5,393,720 Wyndham Worldwide Corp. (S) 7,700 387,618 Household products (1.1%) Colgate-Palmolive Co. 31,000 3,067,140 Procter & Gamble Co. (The) 15,900 1,011,876 Independent power producers and energy traders (0.7%) AES Corp. (The) (NON) 188,000 2,353,760 Industrial conglomerates (1.7%) General Electric Co. 55,700 1,090,606 Tyco International, Ltd. (S) 86,200 4,838,406 Insurance (0.7%) Aflac, Inc. 24,498 1,103,390 Aon PLC (United Kingdom) 26,200 1,357,160 Internet and catalog retail (3.3%) Amazon.com, Inc. (NON) 22,900 5,310,510 HomeAway, Inc. (NON) (S) 33,472 871,946 Priceline.com, Inc. (NON) (S) 7,550 5,744,191 Internet software and services (4.0%) Baidu, Inc. ADR (China) (NON) 26,900 3,569,630 eBay, Inc. (NON) 91,300 3,747,865 Google, Inc. Class A (NON) 11,635 7,041,851 IT Services (1.4%) Accenture PLC Class A (S) 33,400 2,169,330 Visa, Inc. Class A (S) 23,100 2,840,838 Leisure equipment and products (0.4%) Hasbro, Inc. (S) 38,500 1,414,490 Life sciences tools and services (1.8%) Agilent Technologies, Inc. (S) 48,100 2,028,858 Bruker Corp. (NON) 64,200 964,926 Thermo Fisher Scientific, Inc. 62,300 3,466,995 Machinery (2.7%) Cummins, Inc. (S) 9,700 1,123,551 Eaton Corp. 68,500 3,300,330 Stanley Black & Decker, Inc. 24,900 1,821,684 Timken Co. 58,500 3,305,835 Media (2.8%) Interpublic Group of Companies, Inc. (The) 312,600 3,691,806 News Corp. Class A 101,600 1,991,360 Time Warner, Inc. (S) 68,600 2,569,756 Walt Disney Co. (The) (S) 42,000 1,810,620 Metals and mining (1.0%) Rio Tinto PLC (United Kingdom) 44,854 2,498,638 Walter Energy, Inc. 16,100 1,067,591 Multiline retail (1.3%) Dollar General Corp. (NON) (S) 70,568 3,349,157 Target Corp. 19,900 1,153,006 Oil, gas, and consumable fuels (3.7%) Anadarko Petroleum Corp. 40,700 2,979,647 BG Group PLC (United Kingdom) 74,603 1,756,167 Cobalt International Energy, Inc. (NON) 19,347 517,726 Hess Corp. 41,100 2,142,954 Kosmos Energy, Ltd. (NON) 54,639 665,503 Linn Energy, LLC (Units) 33,340 1,341,935 Noble Energy, Inc. (S) 38,700 3,843,684 Pharmaceuticals (1.1%) Merck & Co., Inc. 50,300 1,973,772 Watson Pharmaceuticals, Inc. (NON) 26,400 1,989,504 Professional services (0.9%) Nielsen Holdings NV (NON) 60,600 1,770,732 Verisk Analytics, Inc. Class A (NON) 27,600 1,351,020 Real estate investment trusts (REITs) (1.0%) American Tower Corp. Class A 35,100 2,301,858 Prologis, Inc. 32,909 1,177,484 Real estate management and development (0.6%) CBRE Group, Inc. (NON) 115,500 2,172,555 Road and rail (1.4%) Hertz Global Holdings, Inc. (NON) 146,600 2,259,106 Kansas City Southern (S) 15,580 1,199,972 Swift Transportation Co. (NON) 132,097 1,385,698 Semiconductors and semiconductor equipment (3.0%) Advanced Micro Devices, Inc. (NON) (S) 319,595 2,352,219 Avago Technologies, Ltd. (Singapore) 53,115 1,831,405 Intel Corp. 26,800 761,120 Skyworks Solutions, Inc. (NON) 53,700 1,457,418 Texas Instruments, Inc. (S) 107,600 3,436,744 Xilinx, Inc. 25,200 916,776 Software (5.0%) Microsoft Corp. 137,667 4,408,097 Oracle Corp. 275,900 8,108,701 Salesforce.com, Inc. (NON) (S) 18,800 2,927,724 Synchronoss Technologies, Inc. (NON) (S) 24,200 757,460 Synopsys, Inc. (NON) 49,800 1,494,498 Specialty retail (1.6%) Bed Bath & Beyond, Inc. (NON) 27,300 1,921,647 TJX Cos., Inc. (The) 88,400 3,687,164 Textiles, apparel, and luxury goods (1.1%) Coach, Inc. (S) 32,600 2,385,016 PVH Corp. 16,348 1,451,702 Tobacco (1.9%) Lorillard, Inc. 13,900 1,880,531 Philip Morris International, Inc. 56,500 5,057,315 Total common stocks (cost $283,372,207) CONVERTIBLE PREFERRED STOCKS (0.3%) (a) Shares Value Citigroup, Inc. $7.50 cv. pfd. 6,996 $679,731 Nielsen Holdings NV $3.125 cv. pfd. 9,362 526,614 Total convertible preferred stocks (cost $1,290,911) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/4/19 $106.10 163,930 $68,031 Total warrants (cost $165,569) SHORT-TERM INVESTMENTS (20.0%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.20% (d) 66,748,100 $66,748,100 Putnam Money Market Liquidity Fund 0.10% (e) 3,947,127 3,947,127 U.S. Treasury Bills with an effective yield of 0.192%, March 7, 2013 (SEG) $119,000 118,826 U.S. Treasury Bills with an effective yield of 0.111%, July 26, 2012 97,000 96,979 U.S. Treasury Bills with an effective yield of 0.077%, August 23, 2012 55,000 54,981 U.S. Treasury Bills with an effective yield of 0.074%, June 28, 2012 189,000 188,977 U.S. Treasury Bills with effective yields ranging from 0.104% to 0.106%, January 10, 2013 107,000 106,885 Total short-term investments (cost $71,261,888) TOTAL INVESTMENTS Total investments (cost $356,090,575) (b) FORWARD CURRENCY CONTRACTS at 4/30/12 (aggregate face value $5,048,730) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG Euro Buy 5/16/12 $2,516,478 $2,520,875 $(4,397) Euro Sell 5/16/12 2,516,478 2,527,855 11,377 Total FUTURES CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) Number of Expiration Unrealized contracts Value date depreciation NASDAQ 100 Index E-Mini (Long) 32 $1,740,320 Jun-12 $(527) Total WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $44,782) (Unaudited) Contract Expiration date/ amount strike price Value Apple, Inc. (Call) 1,848 May-12/$615.00 $9,809 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2011 through April 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $356,471,260. (b) The aggregate identified cost on a tax basis is $356,173,963, resulting in gross unrealized appreciation and depreciation of $76,849,506 and $10,216,912, respectively, or net unrealized appreciation of $66,632,594. (NON) Non-income-producing security. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $64,725,661. The fund received cash collateral of $66,748,100, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $2,486 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $43,847,447 and $40,424,819, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,136,520 to cover certain derivatives contracts. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to enhance the return on a security owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 32,231 on written options contracts for the reporting period. Futures contracts: The fund used futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 50 on futures contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $3,200,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $9,809 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $56,098,264 $— $— Consumer staples 26,983,725 — — Energy 30,929,184 — — Financials 21,057,249 — — Health care 36,745,708 — — Industrials 45,391,693 — — Information technology 108,657,925 — — Materials 21,098,301 — — Telecommunication services 954,497 — — Utilities 2,353,760 — — Total common stocks — — Convertible preferred stocks — 1,206,345 — Warrants 68,031 — — Short-term investments 3,947,127 67,314,748 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $6,980 $— Futures contracts (527) — — Written options — (9,809) — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $11,377 $4,397 Equity contracts 68,031 10,336 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2012 Date of reporting period:	April 30, 2012 Item 1. Schedule of Investments: Putnam Research Fund The fund's portfolio 4/30/12 (Unaudited) COMMON STOCKS (98.5%) (a) Shares Value Aerospace and defense (4.1%) Embraer SA ADR (Brazil) 42,910 $1,486,402 General Dynamics Corp. 5,267 355,523 Honeywell International, Inc. 51,821 3,143,462 L-3 Communications Holdings, Inc. (S) 15,608 1,147,812 Northrop Grumman Corp. 8,093 512,125 Precision Castparts Corp. 5,953 1,049,931 United Technologies Corp. 17,522 1,430,496 Air freight and logistics (0.8%) C.H. Robinson Worldwide, Inc. 847 50,608 FedEx Corp. (S) 7,481 660,123 United Parcel Service, Inc. Class B (S) 14,846 1,160,066 Airlines (0.1%) Delta Air Lines, Inc. (NON) 10,367 113,622 US Airways Group, Inc. (NON) 9,415 96,598 Auto components (0.7%) Allison Transmission Holdings, Inc. (NON) 7,083 148,035 American Axle & Manufacturing Holdings, Inc. (NON) 12,714 123,199 BorgWarner, Inc. (NON) 2,147 169,699 Goodyear Tire & Rubber Co. (The) (NON) 4,278 46,972 Johnson Controls, Inc. (S) 34,293 1,096,347 Automobiles (0.4%) Ford Motor Co. 75,413 850,659 Tesla Motors, Inc. (NON) (S) 2,264 75,006 Beverages (1.2%) Beam, Inc. 6,310 358,282 Coca-Cola Enterprises, Inc. 78,775 2,372,703 Biotechnology (1.2%) Affymax, Inc. (NON) 48,123 630,893 Amgen, Inc. 10,315 733,500 Celgene Corp. (NON) 3,819 278,481 Dendreon Corp. (NON) (S) 27,436 319,629 Gilead Sciences, Inc. (NON) 6,576 342,018 United Therapeutics Corp. (NON) 7,262 317,713 Building products (0.2%) Fortune Brands Home & Security, Inc. (NON) 16,672 379,121 Capital markets (1.7%) Ameriprise Financial, Inc. 4,455 241,506 Bank of New York Mellon Corp. (The) (S) 4,158 98,337 BlackRock, Inc. 1,132 216,869 Blackstone Group LP (The) 3,803 51,569 Charles Schwab Corp. (The) (S) 26,213 374,846 E*Trade Financial Corp. (NON) 4,089 43,466 Franklin Resources, Inc. 2,672 335,363 Goldman Sachs Group, Inc. (The) 3,880 446,782 Invesco, Ltd. 10,921 271,278 KKR & Co. LP 4,338 61,253 Legg Mason, Inc. 3,135 81,729 Morgan Stanley 25,333 437,754 State Street Corp. 21,960 1,014,991 T. Rowe Price Group, Inc. 2,482 156,651 Chemicals (2.3%) Air Products & Chemicals, Inc. 3,678 314,450 Airgas, Inc. 1,200 109,980 CF Industries Holdings, Inc. 1,143 220,668 Dow Chemical Co. (The) (S) 22,700 769,076 E.I. du Pont de Nemours & Co. 11,600 620,136 Eastman Chemical Co. 4,700 253,690 Ecolab, Inc. 5,087 324,042 FMC Corp. 1,220 134,761 International Flavors & Fragrances, Inc. 1,414 85,151 Monsanto Co. 9,350 712,096 Mosaic Co. (The) 5,201 274,736 PPG Industries, Inc. 1,472 154,913 Praxair, Inc. (S) 5,212 603,028 Tronox, Inc. (NON) 2,658 497,139 Commercial banks (2.6%) BB&T Corp. 5,014 160,649 Comerica, Inc. 1,766 56,547 Fifth Third Bancorp (S) 29,212 415,687 First Horizon National Corp. 3,341 30,670 Huntington Bancshares, Inc. 15,576 104,203 KeyCorp 30,598 246,008 M&T Bank Corp. 2,830 244,144 PNC Financial Services Group, Inc. (S) 6,293 417,352 Popular, Inc. (Puerto Rico) (NON) 31,107 55,370 Regions Financial Corp. 20,007 134,847 SunTrust Banks, Inc. 8,133 197,469 U.S. Bancorp 4,245 136,562 Wells Fargo & Co. 105,805 3,537,061 Zions Bancorp. 3,825 77,992 Commercial services and supplies (0.2%) Iron Mountain, Inc. 2,290 69,547 Republic Services, Inc. 11,093 303,615 Communications equipment (2.3%) Cisco Systems, Inc. 122,000 2,458,300 Juniper Networks, Inc. (NON) (S) 22,600 484,318 Qualcomm, Inc. 33,300 2,125,872 Computers and peripherals (5.6%) Apple, Inc. (NON) 17,365 10,145,328 Hewlett-Packard Co. (S) 54,964 1,360,909 SanDisk Corp. (NON) (S) 25,490 943,385 Construction and engineering (0.2%) Fluor Corp. (S) 5,893 340,321 Consumer finance (0.9%) American Express Co. 17,242 1,038,141 Capital One Financial Corp. 9,408 521,956 Discover Financial Services 9,014 305,575 SLM Corp. 8,685 128,799 Containers and packaging (0.1%) Ball Corp. 2,727 113,907 Owens-Illinois, Inc. (NON) 2,871 66,779 Sealed Air Corp. 3,343 64,152 Distributors (—%) Genuine Parts Co. 894 58,246 Diversified consumer services (0.2%) Apollo Group, Inc. Class A (NON) 11,808 415,878 Diversified financial services (3.5%) Bank of America Corp. 93,556 758,739 Citigroup, Inc. 81,808 2,702,936 CME Group, Inc. 799 212,390 IntercontinentalExchange, Inc. (NON) 482 64,125 JPMorgan Chase & Co. 81,145 3,487,612 Leucadia National Corp. 2,539 63,120 Moody's Corp. 3,332 136,445 Nasdaq OMX Group, Inc. (The) (NON) 5,155 126,658 NYSE Euronext 6,961 179,246 Diversified telecommunication services (2.8%) CenturyLink, Inc. 26,304 1,014,282 Verizon Communications, Inc. 127,005 5,128,462 Electric utilities (1.4%) Edison International 23,560 1,036,876 Entergy Corp. (S) 3,986 261,322 FirstEnergy Corp. (S) 19,508 913,365 Great Plains Energy, Inc. (S) 26,763 546,500 NV Energy, Inc. 17,873 297,585 Electrical equipment (0.3%) Cooper Industries PLC 5,158 322,736 GrafTech International, Ltd. (NON) (S) 6,819 80,055 Hubbell, Inc. Class B (S) 2,353 188,805 Electronic equipment, instruments, and components (0.5%) Corning, Inc. 11,839 169,890 TE Connectivity, Ltd. (Switzerland) 29,013 1,057,814 Energy equipment and services (2.2%) Baker Hughes, Inc. 18,603 820,578 Cameron International Corp. (NON) 31,595 1,619,244 Schlumberger, Ltd. (S) 34,427 2,552,418 Food and staples retail (1.3%) Costco Wholesale Corp. 1,481 130,580 CVS Caremark Corp. 20,889 932,067 Walgreen Co. 8,013 280,936 Wal-Mart Stores, Inc. 24,775 1,459,495 Food products (1.5%) Archer Daniels-Midland Co. 10,237 315,607 Bunge, Ltd. 976 62,952 Hershey Co. (The) (S) 10,436 699,316 Mead Johnson Nutrition Co. 9,626 823,601 Post Holdings, Inc. (NON) 12,925 384,519 Sara Lee Corp. 46,721 1,029,731 Health-care equipment and supplies (2.1%) Baxter International, Inc. 15,362 851,208 Becton, Dickinson and Co. (S) 1,675 131,404 Boston Scientific Corp. (NON) 26,369 165,070 CareFusion Corp. (NON) 8,721 225,961 Covidien PLC (Ireland) 15,018 829,444 Edwards Lifesciences Corp. (NON) 983 81,560 Intuitive Surgical, Inc. (NON) 460 265,972 Medtronic, Inc. 6,169 235,656 St. Jude Medical, Inc. 16,281 630,400 Stryker Corp. (S) 11,749 641,143 Teleflex, Inc. 1,892 118,572 Varian Medical Systems, Inc. (NON) (S) 3,527 223,682 Zimmer Holdings, Inc. 2,351 147,948 Health-care providers and services (1.8%) Aetna, Inc. 31,257 1,376,558 AmerisourceBergen Corp. 5,790 215,446 CIGNA Corp. 17,197 795,017 Express Scripts Holding Co. (NON) 14,232 794,003 McKesson Corp. (S) 1,263 115,451 Quest Diagnostics, Inc. (S) 3,637 209,819 WellPoint, Inc. 7,155 485,252 Hotels, restaurants, and leisure (1.8%) Carnival Corp. (S) 17,583 571,272 Las Vegas Sands Corp. 4,183 232,115 McDonald's Corp. 17,083 1,664,738 Vail Resorts, Inc. (S) 14,114 575,569 Wyndham Worldwide Corp. (S) 18,695 941,106 Household durables (1.0%) D.R. Horton, Inc. (S) 61,425 1,004,299 Newell Rubbermaid, Inc. 58,494 1,064,591 SodaStream International, Ltd. (Israel) (NON) (S) 2,102 72,204 Household products (1.9%) Colgate-Palmolive Co. (S) 14,606 1,445,118 Energizer Holdings, Inc. (NON) 3,064 218,555 Procter & Gamble Co. (The) 39,712 2,527,272 Independent power producers and energy traders (1.0%) AES Corp. (The) (NON) 82,339 1,030,884 Calpine Corp. (NON) 59,141 1,108,894 Industrial conglomerates (2.5%) General Electric Co. 212,594 4,162,591 Tyco International, Ltd. (S) 25,427 1,427,218 Insurance (3.6%) ACE, Ltd. 6,670 506,720 Aflac, Inc. 20,811 937,327 Allstate Corp. (The) 15,070 502,283 Aon PLC (United Kingdom) 8,738 452,628 Assured Guaranty, Ltd. (Bermuda) (S) 19,431 275,532 Berkshire Hathaway, Inc. Class B (NON) 16,996 1,367,328 Chubb Corp. (The) (S) 5,654 413,138 Everest Re Group, Ltd. 1,700 168,470 Hartford Financial Services Group, Inc. (The) (S) 21,093 433,461 Marsh & McLennan Cos., Inc. 13,390 447,896 MetLife, Inc. 23,619 850,993 Prudential Financial, Inc. 9,466 573,072 Travelers Cos., Inc. (The) 8,800 566,016 XL Group PLC 16,148 347,343 Internet and catalog retail (1.4%) Amazon.com, Inc. (NON) 7,093 1,644,867 HomeAway, Inc. (NON) (S) 4,103 106,883 Priceline.com, Inc. (NON) 1,884 1,433,385 Internet software and services (1.7%) Baidu, Inc. ADR (China) (NON) 11,562 1,534,277 eBay, Inc. (NON) 19,444 798,176 Google, Inc. Class A (NON) 2,212 1,338,769 IT Services (3.4%) Accenture PLC Class A (S) 10,944 710,813 Automatic Data Processing, Inc. 8,341 463,926 Cognizant Technology Solutions Corp. (NON) 5,152 377,745 Computer Sciences Corp. (S) 2,652 74,415 Fidelity National Information Services, Inc. 4,149 139,697 Fiserv, Inc. (NON) 2,405 169,047 IBM Corp. (S) 16,132 3,340,615 MasterCard, Inc. Class A 1,819 822,679 Paychex, Inc. 5,504 170,514 Total Systems Services, Inc. 2,772 65,197 Visa, Inc. Class A (S) 8,457 1,040,042 Western Union Co. (The) (S) 10,565 194,185 Leisure equipment and products (0.5%) Hasbro, Inc. (S) 28,527 1,048,082 Life sciences tools and services (0.5%) Agilent Technologies, Inc. (S) 9,279 391,388 Life Technologies Corp. (NON) 2,290 106,164 Thermo Fisher Scientific, Inc. 11,253 626,229 Machinery (1.2%) Deere & Co. 7,066 579,489 Eaton Corp. 6,354 306,136 Ingersoll-Rand PLC 2,979 126,667 Joy Global, Inc. (S) 3,757 265,883 Pall Corp. 1,663 99,131 Stanley Black & Decker, Inc. 8,726 638,394 Timken Co. 7,364 416,140 Titan International, Inc. 7,772 224,533 Xylem, Inc. 3,340 93,119 Media (3.5%) Comcast Corp. Class A 98,517 2,988,021 Interpublic Group of Companies, Inc. (The) 39,395 465,255 News Corp. Class A 47,535 931,686 Time Warner, Inc. (S) 43,659 1,635,466 Walt Disney Co. (The) (S) 37,758 1,627,747 Metals and mining (0.8%) Agnico-Eagle Mines, Ltd. (Canada) 2,570 102,594 Alcoa, Inc. 9,608 93,486 Allegheny Technologies, Inc. 1,794 77,034 Barrick Gold Corp. (Canada) 2,489 100,630 Cliffs Natural Resources, Inc. (S) 3,200 199,232 First Quantum Minerals, Ltd. (Canada) 4,697 97,568 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 13,271 508,279 Goldcorp, Inc. (Toronto Exchange) (Canada) 3,620 138,501 Kinross Gold Corp. (Canada) 5,596 50,084 Nucor Corp. (S) 5,324 208,754 Walter Energy, Inc. 1,511 100,194 Multiline retail (1.4%) Dollar General Corp. (NON) 14,757 700,367 Macy's, Inc. (S) 15,293 627,319 Nordstrom, Inc. 12,877 719,309 Target Corp. 19,769 1,145,416 Multi-utilities (1.0%) Ameren Corp. 29,122 954,910 National Grid PLC ADR (United Kingdom) (S) 12,076 653,191 PG&E Corp. (S) 14,161 625,633 Office electronics (0.1%) Xerox Corp. 22,618 175,968 Oil, gas, and consumable fuels (8.6%) Alpha Natural Resources, Inc. (NON) 12,621 203,577 Anadarko Petroleum Corp. 15,293 1,119,601 Apache Corp. 3,050 292,617 Chevron Corp. 21,008 2,238,612 Cobalt International Energy, Inc. (NON) 13,693 366,425 Energen Corp. 11,417 598,022 Exxon Mobil Corp. (S) 96,327 8,316,873 Hess Corp. 28,250 1,472,955 Marathon Oil Corp. 61,721 1,810,894 Noble Energy, Inc. 13,645 1,355,221 Southwestern Energy Co. (NON) (S) 37,665 1,189,461 Paper and forest products (0.3%) International Paper Co. (S) 11,330 377,413 MeadWestvaco Corp. 6,909 219,913 Personal products (0.5%) Avon Products, Inc. 50,493 1,090,649 Pharmaceuticals (5.8%) Abbott Laboratories 22,258 1,381,331 Auxilium Pharmaceuticals, Inc. (NON) 15,649 280,430 Bristol-Myers Squibb Co. 10,790 360,062 Johnson & Johnson 58,051 3,778,540 Merck & Co., Inc. 69,704 2,735,185 Pfizer, Inc. 161,059 3,693,083 Watson Pharmaceuticals, Inc. (NON) 6,348 478,385 Professional services (0.3%) Dun & Bradstreet Corp. (The) (S) 832 64,713 Equifax, Inc. 2,065 94,618 Nielsen Holdings NV (NON) (S) 11,804 344,913 Robert Half International, Inc. 2,442 72,772 Real estate investment trusts (REITs) (1.8%) American Capital Agency Corp. 950 29,678 American Tower Corp. Class A 17,759 1,164,635 Digital Realty Trust, Inc. (S) 7,285 547,031 MFA Financial, Inc. 20,135 148,596 Prologis, Inc. 27,391 980,050 Simon Property Group, Inc. 6,782 1,055,279 Road and rail (0.3%) Hertz Global Holdings, Inc. (NON) (S) 12,279 189,219 Union Pacific Corp. 3,658 411,306 Semiconductors and semiconductor equipment (2.2%) Advanced Micro Devices, Inc. (NON) (S) 106,720 785,459 Broadcom Corp. Class A (NON) 3,113 113,936 Cymer, Inc. (NON) (S) 7,140 370,138 First Solar, Inc. (NON) (S) 11,518 211,931 Intel Corp. 29,728 844,275 Texas Instruments, Inc. (S) 62,545 1,997,687 Xilinx, Inc. 11,647 423,718 Software (3.6%) Adobe Systems, Inc. (NON) 15,634 524,677 Electronic Arts, Inc. (NON) 4,024 61,889 Microsoft Corp. 140,485 4,498,330 Oracle Corp. 87,234 2,563,807 VMware, Inc. Class A (NON) 3,226 360,409 Specialty retail (2.0%) AutoZone, Inc. (NON) (S) 704 278,897 Bed Bath & Beyond, Inc. (NON) 16,136 1,135,813 Best Buy Co., Inc. 9,070 200,175 Dick's Sporting Goods, Inc. (S) 1,014 51,308 Limited Brands, Inc. 2,793 138,812 Lowe's Cos., Inc. (S) 31,696 997,473 Office Depot, Inc. (NON) (S) 19,713 59,928 O'Reilly Automotive, Inc. (NON) 1,906 201,007 Staples, Inc. (S) 10,092 155,417 TJX Cos., Inc. (The) 27,579 1,150,320 Textiles, apparel, and luxury goods (0.6%) Coach, Inc. (S) 12,579 920,280 NIKE, Inc. Class B 3,021 337,959 Thrifts and mortgage finance (—%) Hudson City Bancorp, Inc. 5 35 35 Tobacco (2.7%) Altria Group, Inc. 29,652 955,091 Lorillard, Inc. 8,855 1,197,993 Philip Morris International, Inc. 41,579 3,721,729 Trading companies and distributors (0.3%) WESCO International, Inc. (NON) (S) 8,741 580,315 Total common stocks (cost $203,598,093) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value Nielsen Holdings NV $3.125 cv. pfd. 3,173 $178,481 Total convertible preferred stocks (cost $186,211) PURCHASED OPTIONS OUTSTANDING (0.0%) (a) Expiration date/ Contract strike price amount Value Pfizer, Inc. (Put) May-12/$22.00 30,515 $5,188 Total purchased options outstanding (cost $8,007) SHORT-TERM INVESTMENTS (19.5%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.20% (d) 38,827,738 $38,827,738 Putnam Money Market Liquidity Fund 0.10% (e) 3,555,654 $3,555,654 U.S. Treasury Bills with effective yields ranging from 0.158% to 0.159%, February 7, 2013 (SEG) $419,000 418,475 U.S. Treasury Bills with effective yields ranging from 0.056% to 0.063%, August 23, 2012 92,000 91,969 Total short-term investments (cost $42,893,849) TOTAL INVESTMENTS Total investments (cost $246,686,160) (b) FORWARD CURRENCY CONTRACTS at 4/30/12 (aggregate face value $1,891,161) (Unaudited) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value appreciation Credit Suisse AG Euro Sell 5/16/12 $1,882,791 $1,891,161 $8,370 Total FUTURES CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation S&P 500 Index (Long) 4 $1,393,600 Jun-12 $28,585 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) Upfront Fixed payments Total return Swap counterparty / premium Termination received (paid) by received by Unrealized Notional amount received (paid) date fund per annum or paid by fund appreciation Goldman Sachs International baskets 475 $— 4/9/13 (1 month USD-LIBOR-BBA) A basket (GSCBPBAT) of common stocks $1,364 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2011 through April 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $220,381,065. (b) The aggregate identified cost on a tax basis is $246,974,182, resulting in gross unrealized appreciation and depreciation of $23,433,256 and $10,352,755, respectively, or net unrealized appreciation of $13,080,501. (NON) Non-income-producing security. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $37,861,938. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $38,827,738, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $2,795 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $21,673,593 and $26,835,676, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own and to generate additional income for the portfolio. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 55,000 on purchased options contracts for the reporting period. Futures contracts: The fund used futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 5 on futures contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $47,000 on total return swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $29,811,127 $— $— Consumer staples 20,006,196 — — Energy 23,956,498 — — Financials 31,140,208 — — Health care 24,992,597 — — Industrials 22,988,125 — — Information technology 42,918,137 — — Materials 7,592,386 — — Telecommunication services 6,142,744 — — Utilities 7,429,160 — — Total common stocks — — Convertible preferred stocks — 178,481 — Purchased options outstanding — 5,188 — Short-term investments 3,555,654 39,338,182 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $8,370 $— Futures contracts 28,585 — — Total return swap contracts — 1,364 — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $8,370 $— Equity contracts 35,137 — Total $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 28, 2012
